Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

The instant application having Application No. 14/838,859 has 1-8, 10-16 and 18-21 claims pending in the application filed on 08/28/2015; there are 4 independent claims and 15 dependent claims, all of which are ready for examination by the examiner.  A new dependent claim 21 was added by the applicant (12/07/2021).  

Acknowledgement Of References Cited By Applicant

As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statement dated September 24, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Response to Arguments

This Office Action is in response to applicant’s communication filed on December 7, 2021 in response to PTO Office Action dated September 7, 2021.  The Applicant’s 

Claim Rejections


Applicant's following arguments filed on 07/20/2021 have been fully considered but are not persuasive.
Claim Rejections - 35 USC § 103

Claims 1-8, 10-16 and 18-20

Independent Claims 1, 12-13 and 20

Applicant argues on pages 14 and 15 in regards to the independent claims 1, 12-13 and 20, “Balasubramanian, as applied by the Examiner, also fails to qualify as prior art under 35 U.S.C. § 102(a)(2) because the subject matter of Balasubramanian on which the Examiner relies in rejecting the claims of the present application was effectively filed after the effective filing date of the present application. Specifically, the subject matter in Balasubramanian relied upon by the Examiner was, at best, effectively filed on February 26, 2016 because the subject matter is not disclosed in U.S. Application No. 14/570,934 (“the 934 Application) of which Balasubramanian is a continuation-in-part. This “effectively filed” date of Balasubramanian is after the effective filing date of the present application (February 3, 2015). Accordingly, Balasubramanian, as applied by the Examiner, fails to qualify as prior art under 35 U.S.C. § 102(a)(2).  In 

Examiner respectfully disagrees with arguments on pages 14 and 15 in regards to the independent claim 1, 12-13 and 20.  The combination of Christie et al (US PGPUB 20180352072), Balasubramanian et al (US PGPUB 20160173428), Hwang et al (US PGPUB 20140280288) and Choi Young-Keun (US PGPUB 20140136989) teaches all the limitations of the independent claims 1, 12-13 and 20.  Balasubramanian  (Paragraph [0051] and Paragraph [0052]) teaches “the first functions enabling management of a plurality of management box folders containing a plurality of conversation sections, the conversation section being one among the plurality of conversation sections, the first functions including adding, revising and deleting one of the plurality of management box folders or one of the plurality of conversation sections.”  The support of Balasubramanian (Paragraph [0051] and Paragraph [0052]) is disclosed in U.S. Application No. 14/570,934 (“the 934 Application) Paragraph [0043] of which Balasubramanian is a continuation-in-part.  Thus “effectively filed” date of Balasubramanian is December 15, 2014 which is before the effective filing date of the present application (February 3, 2015).  Accordingly, the argument that “Balasubramanian, as applied by the Examiner, fails to qualify as prior art under 35 U.S.C. § 102(a)(2)” is incorrect.  

Applicant argues on page 15 in regards to the independent claim 1, 12-13 and 20 “Also, on pages 7-8 of the Office Action, the Examiner relies on paragraphs 0029 and 0040-0041 of Balasubramanian which discuss ‘links’ and ‘URLs’.   However, the 034 Application is silent regarding ‘links’ or ‘URLs’.  Accordingly, this subject matter was also effectively filed on the filing date of Balasubramanian, and after the effective filing date of the present application”.

Examiner respectfully disagrees with arguments on pages 15 in regards to the independent claim 1, 12-13 and 20.  The combination of Christie et al (US PGPUB 20180352072), Balasubramanian et al (US PGPUB 20160173428), Hwang et al (US PGPUB 20140280288) and Choi Young-Keun (US PGPUB 20140136989) teaches all the limitations of the independent claims 1, 12-13 and 20.  Christie (Paragraph [0243]) teaches “the subset of the plurality of conversation messages including a conversation message including a uniform resource locator (URL)” and Christie (Paragraph [0243]) teaches “and displaying the conversation section including the URL in a dedicated viewer having a viewer function, wherein the dedicated viewer provides a function providing an access to a web page of the URL in response to a selection of the URL in the dedicated viewer”.  The arguments against Balasubramanian is moot.  

Applicant argues on page 15 in regards to the independent claim 1, 12-13 and 20 “Accordingly, the rejections of each of claims 1, 12-13 and 20, which rely upon this subject matter of Balasubramanian, are improper and should be withdrawn. Further, Applicants will perfect their priority by shortly submitting a certified English translation of Korean Patent Application No. 10-2015-0016663 filed February 3, 2015. Therefore, Applicants submit that the rejections of claims 1, 12-13 and 20 are improper”.

Examiner respectfully disagrees with arguments on pages 15 in regards to the independent claim 1, 12-13 and 20.  For the reasons specified supra, the combination of Christie et al (US PGPUB 20180352072), Balasubramanian et al (US PGPUB 20160173428), Hwang et al (US PGPUB 20140280288) and Choi Young-Keun (US PGPUB 20140136989) teaches all the limitations of the independent claims 1, 12-13 and 20.  Thus the claims 1, 12-13 and 20 are not allowable.

Dependent Claims 2-8, 10-11, 14-16 and 18-19

Applicant argues on pages 15 and 16 in regards to the dependent claims 2-8, 10-11, 14-16 and 18-19, “. The rejections of claims 2-8, 10-11, 14-16 and 18-19 are improper at least in view of their dependence on claims 1 and 13.  Accordingly, Applicants request the Examiner to reconsider and withdraw these rejections.”

Examiner respectfully disagrees with arguments on pages 15 and 16 in regards to the dependent claims 2-8, 10-11, 14-16 and 18-19.  For the reasons specified supra for the independent claims 1 and 13, the claims 2-8, 10-11, 14-16 and 18-19 are not allowable.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8, 10-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Christie et al (US PGPUB 20180352072) in view of Balasubramanian et al (US PGPUB 20160173428) and in further view of Hwang et al (US PGPUB 20140280288) and Choi Young-Keun (US PGPUB 20140136989). 

As per claim 1:
Christie teaches:
“a conversation contents management method for a conversation contents management system including at least one processor and a memory, the conversation contents management method comprising” (Paragraph [0011] and Paragraph [0012] (a computer-implemented method performed by a portable electronic device with a touch screen display with a graphical user interface (GUI), one or more processors, memory, the messaging contents management includes))
“obtaining conversation contents” (Paragraph [0012] (the device displays an incoming message from a party to a user of the device on the touch screen display))
“the conversation contents including a plurality of conversation messages exchanged between conversation partners within a conversation between the conversation partners the plurality of conversation messages included in a conversation screen displayed on a display” (Paragraph [0018] and Paragraph [0196] (an instant message conversation includes a set of messages exchanged between a user of the portable electronic device and one or more other persons and the GUI displays an incoming message from a party to a user of the device, and a set of messages between the user of the device and the party))
“setting a subset of the conversation contents as a conversation section based on input from a user indicating a selection a first conversation message among the plurality of conversation messages as a conversation start point and a second conversation message among the plurality of conversation messages as a conversation end point” (Paragraph [0196], Paragraph [0206] and Fig. 10 (an exemplary user interface for listing instant message conversations where an instant message conversation includes a set of messages exchanged between a user and one or more other persons and upon detecting a finger gesture, the IM module identifies a set or subset of IM conversations))
“the input from the user received after obtaining the conversation contents” (Paragraph [0093] and Paragraph [0296] (a touch screen has a touch-sensitive surface, sensor or set of sensors that accepts input from the user after displaying a list of instant message conversations on a portable electronic device's touch screen))
“and the subset of the conversation contents including a subset of the plurality of conversation messages between the conversation start point and the conversation end point” (Paragraph [0210], Paragraph [0211], Paragraph [0212] and Figure 5 (automatically binning the instant messages into "conversations"  makes it easier for the user to carry on and keep track of instant message exchanges with multiple parties, a selected subset of selected names are displayed and the vertical bar has a vertical length that corresponds to the portion of the list being displayed (from start point to the conversation end point)))
 “the subset of the plurality of conversation messages including a conversation message including a uniform resource locator (URL)” (Paragraph [0243] (the device highlights certain portions of incoming and outgoing messages using underlines, distinct font sizes or styles, and/or colors having special connotations including URLs))
“identifying at least one of a conversation party, and a conversation time included in the conversation section based on the input from the user” (Paragraph [0206], Paragraph [0207 and Figure 5] (upon detecting a finger gesture, the IM module identifies a set of IM conversations and displays them on the touch screen where the list of conversations may be displayed in a chronological order or the conversations are ordered by the timestamp of the most recent message in each conversation))
“and displaying the conversation section including the URL in a dedicated viewer having a viewer function, wherein the dedicated viewer provides a function providing an access to a web page of the URL in response to a selection of the URL in the dedicated viewer” (Paragraph [0243] (the device highlights certain portions of incoming and outgoing messages using underlines, distinct font sizes or styles, and/or colors having special connotations including URLs where the highlighted message portions may be user-selectable i.e. a user may select the highlighted portion ‘apple.com’ of the message causes the activation of the browser, which then brings up the home page of the website www.apple.com )).
Christie does not EXPLICITLY disclose: sequentially providing a first popup menu in response to a first long touch of the conversation and start point, and a second popup menu in response to a second long touch of the conversation end; each of the first popup menus and the second popup menu being displayed over the conversation screen and including an option to save the conversation section;  storing, in the memory as a unit conversation, the conversation section including the conversation party, the subset of the conversation contents, and the conversation time; based on activation of the option to save the conversation section included in one of the first popup menus or the second popup menu; and wherein the dedicated viewer provides first functions and second functions; the first functions enabling management of a plurality of management box folders containing a plurality of conversation sections, the conversation section being one among the plurality of conversation sections, the first functions including adding, revising and deleting one of the plurality of management box folders or one of the plurality of conversation sections; and the second functions including sharing, tagging and searching the conversation section.
However, Balasubramanian teaches:
 “and wherein the dedicated viewer provides first functions and second functions” (Paragraph [0016] (the users will easily navigate between the conversation (first function) and enhanced conversation (second functions) with supplemental content))
“the first functions enabling management of a plurality of management box folders containing a plurality of conversation sections, the conversation section being one among the plurality of conversation sections, the first functions including adding, revising and deleting one of the plurality of management box folders or one of the plurality of conversation sections” (Paragraph [0051] and Paragraph [0052] (the system identifies a topic in information related to the instruction received which may include that a message being drafted is addressed to a customer service representative for a particular product, may identify the product as a topic and also identifies topics based on identifying topics or words or phrases related to topics in correspondence messages, for example, the system may identify a topic, ‘Alaska,’ based on a question and answer pair, the system may also identify a topic, ‘weather,’ based on keyword  ‘warm’ and phrase ‘mid 60s to 70s’ , the system can also identify an additional topic, ‘vacation,’ based on a first usage  and a second usage in successive messages))
“and the second functions including sharing, tagging and searching the conversation section” (Paragraph [0054] (determines (searches) whether the identified topic has a predetermined association with any words or sequence of words of the existing language model)).
Also, Hwang teaches:
“sequentially providing a first popup menu in response to a first long touch of the conversation and start point, and a second popup menu in response to a second long touch of the conversation end” (Paragraph [0031], Paragraph [0046] and Fig 3 (the touch panel can recognize the generation of a long touch event, a user can long touch the specific conversation pop-up message for which a link query will be generated, the control unit can sequentially output a menu pop-up window including a plurality of option menus where the user can further long touch the link menu option of the menu pop-up window))
“each of the first popup menus and the second popup menu being displayed over the conversation screen and including an option to save the conversation section” (Paragraph [0046] and Fig 3 (in response to the long touch, the control unit can output a menu pop-up window, including a plurality of option menus which may include the option of the link save menu for generating a link query corresponding to the selected specific conversation message))
“based on activation of the option to save the conversation section included in one of the first popup menus or the second popup menu” (Paragraph [0046] and Fig 3 (the user can touch the link save menu of the menu pop-up window)).
Also, Choi teaches:
 “and storing, in the memory as a unit conversation, the conversation section including the conversation party, the subset of conversation contents, and the conversation time” (Paragraph [0007], Paragraph [0013] and Paragraph [0049] (storing conversation messages for individual subjects, the system stores specific conversation message content, and the page or unit is determined in response to content of a message between a start time point and an end time point)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Christie, Balasubramanian, Hwang and Choi for “sequentially providing a first popup menu in response to a first long touch of the conversation and start point, and a second popup menu in response to a second long touch of the conversation end; each of the first popup menus and the second popup menu being displayed over the conversation screen and including an option to save the conversation section;  storing, in the memory as a unit conversation, the conversation section including the conversation party, the subset of the conversation contents, and the conversation time; based on activation of the option to save the conversation section included in one of the first popup menus or the second popup menu; and wherein the dedicated viewer provides first functions and second functions; the first functions enabling management of a plurality of management box folders containing a plurality of conversation sections, the conversation section being one among the plurality of conversation sections, the first functions including adding, revising and deleting one of the plurality of management box folders or one of the plurality of conversation sections; and the second functions including sharing, tagging and searching the conversation section” as the users will easily navigate between the conversation and enhanced conversation with supplemental content where this will allow the user to quickly verify information, make plans, and execute operations without having to consult a different resource (Balasubramanian Paragraph [0016]), the touch panel can generate a touch event when a touch input device like a finger of a user touches or approaches the touch panel and can transfer the generated touch event to the control unit (Hwang, Paragraph [0031]) and  known portable terminals or smartphones provide a function enabling editing, storing individual messages and use a specific application to display transmitted/received messages based on date to identify time and date of message transmission/reception (Choi, Paragraph [0006]). 
Therefore, it would have been obvious to combine Christie, Balasubramanian, Hwang and Choi.

As per claim 2:
Christie, Balasubramanian, Hwang and Choi teach the method as specified in the parent claim 1 above. 
Choi further teaches:
“wherein the storing comprises: storing the conversation section as the unit conversation based on the conversation start point and the conversation end point” (Paragraph [0013] (the page is determined in response to content of a message between a start time point and an end time point of message transmission or reception)).

As per claim 3:
Christie, Balasubramanian, Hwang and Choi teach the method as specified in the parent claim 1 above. 
Choi further teaches:
“the conversation section includes the conversation start point as a selected area of the conversation screen” (Paragraph [0052] (a user touches (1200) an icon or a subject keyword of a specific subject partition area to transmit a message and inform a counterpart user of important content)).

As per claim 4:
Christie, Balasubramanian, Hwang and Choi teach the method as specified in the parent claim 1 above. 
Choi further teaches:
“selecting the conversation start point or the conversation end point in response to a touch operation on the conversation screen” (Paragraph [0052] and Paragraph [0087] (a user touches (1200) an icon or a subject keyword of a specific subject partition area to the electronic device and displays transmitted/received messages from an event start point to an end point in the form of a page)).

As per claim 5:
Christie, Balasubramanian, Hwang and Choi teach the method as specified in the parent claim 1 above. 
Choi further teaches:
“wherein the storing comprises: storing the conversation section in a document format” (Paragraph [0057] and Paragraph [0090] (a message section is represented using a division line together with an arbitrary icon or a character that may represent specific meaning and system facilitates managing electronic documents)).

As per claim 6:
Christie, Balasubramanian, Hwang and Choi teach the method as specified in the parent claim 1 above. 
Choi further teaches:
“wherein the storing comprises: storing data included in the conversation section in connection with the unit conversation” (Paragraph [0006] (known smartphones provide a function enabling editing and storing individual messages)).
 
As per claim 7:
Christie, Balasubramanian, Hwang and Choi teach the method as specified in the parent claim 1 above. 
Choi further teaches:
“storing the conversation section as the unit conversation on a client configured to execute a messenger function” (Paragraph [0006] (a known message window displayed in the form of a messenger having a dialog window to manage the messages)).

As per claim 8:
Christie, Balasubramanian, Hwang and Choi teach the method as specified in the parent claim 1 above. 
Hwang further teaches:
“calling at least one of a messenger service, a mail service, a messaging service, or a social networking service (SNS) for sharing the conversation section via the dedicated viewer” (Paragraph [0022] (can be applied to Short Message Service (SMS), Multimedia Message Service (MMS), and unified messenger service, in which transmitted and received messages are displayed in the form of a User Interface (UI) having a conversation form)).

As per claim 10:
Christie, Balasubramanian, Hwang and Choi teach the method as specified in the parent claim 1 above. 
Christie further teaches:
“creating a layout based on the conversation party and the conversation time and wherein the displaying displays the layout” (Paragraph [0207] (the list of conversations may be displayed in a chronological order where the conversations are ordered by the timestamp of the most recent message in each conversation)).

As per claim 11:
Christie, Balasubramanian, Hwang and Choi teach the method as specified in the parent claim 1 above. 
Choi further teaches:
“classifying and managing the conversation section through the dedicated viewer based on at least one reference” (Paragraph [0007], Paragraph [0008] and Paragraph [0013] (the system classifies and manages individual messages of conversation message content and displays, in a single display image, content of a plurality of transmitted and received conversation messages for an individual date, sequentially collated by date and time correspond to specific conversation))
“creating and editing a management box folder for managing the conversation section” (Paragraph [0007] (storing conversation messages for individual subjects and specific conversation content))
“calling a messenger function for communicating with a party associated with the conversation section” (Paragraph [0006] (a known message window displayed in the form of a messenger having a dialog window to manage the messages)).
Also Hwang further teaches:
“searching for the conversation section” (Paragraph [0025] (mobile terminal can generate a query with which conversation messages can be searched for using the stored link queries))
“deleting the conversation section” (Paragraph [0033] (conversation message corresponding to a link query is deleted))
“associating a tag with the conversation section” (Paragraph [0011] (information for classifying ore tagging conversation messages included in the conversation screen)).
 “and sharing the conversation section” (Paragraph [0037] (the control unit can control a procedure for sharing a link query corresponding to a specific conversation message)).

As per claim 12:
Christie teaches:
“A non-transitory computer-readable storage medium including computer-executable instructions that, when executed, cause a conversation contents management system including at least one processor and a memory, to perform a conversation contents management method comprising” (Paragraph [0011] and  Paragraph [0016] (a computer readable storage medium have instructions stored therein and when the instructions are executed by a portable electronic device consisting of a touch-sensitive display with a graphical user interface (GUI), one or more processors and memory includes)) 
“obtaining conversation contents” (Paragraph [0012] (the device displays an incoming message from a party to a user of the device on the touch screen display))
“the conversation contents including a plurality of conversation messages exchanged between conversation partners within a conversation between the conversation partners the plurality of conversation messages included in a conversation screen displayed on a display” (Paragraph [0018] and Paragraph [0196] (an instant message conversation includes a set of messages exchanged between a user of the portable electronic device and one or more other persons and the GUI displays an incoming message from a party to a user of the device, and a set of messages between the user of the device and the party))
“setting a subset of the conversation contents as a conversation section based on input from a user indicating a selection a first conversation message among the plurality of conversation messages as a conversation start point and a second conversation message among the plurality of conversation messages as a conversation end point” (Paragraph [0196], Paragraph [0206] and Fig. 10 (an exemplary user interface for listing instant message conversations where an instant message conversation includes a set of messages exchanged between a user and one or more other persons and upon detecting a finger gesture, the IM module identifies a set or subset of IM conversations))
“the input from the user received after obtaining the conversation contents” (Paragraph [0093] and Paragraph [0296] (a touch screen has a touch-sensitive surface, sensor or set of sensors that accepts input from the user after displaying a list of instant message conversations on a portable electronic device's touch screen))
“and the subset of the conversation contents including a subset of the plurality of conversation messages between the conversation start point and the conversation end point” (Paragraph [0210], Paragraph [0211], Paragraph [0212] and Figure 5 (automatically binning the instant messages into "conversations"  makes it easier for the user to carry on and keep track of instant message exchanges with multiple parties, a selected subset of selected names are displayed and the vertical bar has a vertical length that corresponds to the portion of the list being displayed (from start point to the conversation end point))
“the subset of the plurality of conversation messages including a conversation message including a uniform resource locator (URL)” (Paragraph [0243] (the device highlights certain portions of incoming and outgoing messages using underlines, distinct font sizes or styles, and/or colors having special connotations including URLs))
“identifying at least one of a conversation party, and a conversation time included in the conversation section based on the input from the user” (Paragraph [0206], Paragraph [0207 and Figure 5] (upon detecting a finger gesture, the IM module identifies a set of IM conversations and displays them on the touch screen where the list of conversations may be displayed in a chronological order or the conversations are ordered by the timestamp of the most recent message in each conversation))
“and displaying the conversation section including the URL in a dedicated viewer having a viewer function, wherein the dedicated viewer provides a function providing an access to a web page of the URL in response to a selection of the URL in the dedicated viewer” (Paragraph [0243] (the device highlights certain portions of incoming and outgoing messages using underlines, distinct font sizes or styles, and/or colors having special connotations including URLs where the highlighted message portions may be user-selectable i.e. a user may select the highlighted portion ‘apple.com’ of the message causes the activation of the browser, which then brings up the home page of the website www.apple.com )).
Christie does not EXPLICITLY disclose: sequentially providing a first popup menu in response to a first long touch of the conversation and start point, and a second popup menu in response to a second long touch of the conversation end; each of the first popup menus and the second popup menu being displayed over the conversation screen and including an option to save the conversation section;  storing, in the memory as a unit conversation, the conversation section including the conversation party, the subset of the conversation contents, and the conversation time; based on activation of the option to save the conversation section included in one of the first popup menus or the second popup menu; and wherein the dedicated viewer provides first functions and second functions; the first functions enabling management of a plurality of management box folders containing a plurality of conversation sections, the conversation section being one among the plurality of conversation sections, the first functions including adding, revising and deleting one of the plurality of management box folders or one of the plurality of conversation sections; and the second functions including sharing, tagging and searching the conversation section.
However, Balasubramanian teaches:
 “and wherein the dedicated viewer provides first functions and second functions” (Paragraph [0016] (the users will easily navigate between the conversation(first function)  and enhanced conversation (second functions) with supplemental content))
“the first functions enabling management of a plurality of management box folders containing a plurality of conversation sections, the conversation section being one among the plurality of conversation sections, the first functions including adding, revising and deleting one of the plurality of management box folders or one of the plurality of conversation sections” (Paragraph [0051] and Paragraph [0052] (the system identifies a topic in information related to the instruction received which may include that a message being drafted is addressed to a customer service representative for a particular product, may identify the product as a topic and also identifies topics based on identifying topics or words or phrases related to topics in correspondence messages, for example, the system may identify a topic, ‘Alaska,’ based on a question and answer pair, the system may also identify a topic, ‘weather,’ based on keyword  ‘warm’ and phrase ‘mid 60s to 70s’ , the system can also identify an additional topic, ‘vacation,’ based on a first usage  and a second usage in successive messages))
“and the second functions including sharing, tagging and searching the conversation section” (Paragraph [0054] (determines (searches) whether the identified topic has a predetermined association with any words or sequence of words of the existing language model)).
Also, Hwang teaches:
“sequentially providing a first popup menu in response to a first long touch of the conversation and start point, and a second popup menu in response to a second long touch of the conversation end” (Paragraph [0031], Paragraph [0046] and Fig 3 (the touch panel can recognize the generation of a long touch event, a user can long touch the specific conversation pop-up message for which a link query will be generated, the control unit can sequentially output a menu pop-up window including a plurality of option menus where the user can further long touch the link menu option of the menu pop-up window))
“each of the first popup menus and the second popup menu being displayed over the conversation screen and including an option to save the conversation section” (Paragraph [0046] and Fig 3 (in response to the long touch, the control unit can output a menu pop-up window, including a plurality of option menus which may include the option of the link save menu for generating a link query corresponding to the selected specific conversation message))
“based on activation of the option to save the conversation section included in one of the first popup menus or the second popup menu” (Paragraph [0046] and Fig 3 (the user can touch the link save menu of the menu pop-up window)).
Also, Choi teaches:
 “and storing, in the memory as a unit conversation, the conversation section including the conversation party, the subset of conversation contents, and the conversation time” (Paragraph [0007], Paragraph [0013] and Paragraph [0049] (storing conversation messages for individual subjects, the system stores specific conversation message content, and the page or unit is determined in response to content of a message between a start time point and an end time point)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Christie, Balasubramanian, Hwang and Choi for “sequentially providing a first popup menu in response to a first long touch of the conversation and start point, and a second popup menu in response to a second long touch of the conversation end; each of the first popup menus and the second popup menu being displayed over the conversation screen and including an option to save the conversation section;  storing, in the memory as a unit conversation, the conversation section including the conversation party, the subset of the conversation contents, and the conversation time; based on activation of the option to save the conversation section included in one of the first popup menus or the second popup menu; and wherein the dedicated viewer provides first functions and second functions; the first functions enabling management of a plurality of management box folders containing a plurality of conversation sections, the conversation section being one among the plurality of conversation sections, the first functions including adding, revising and deleting one of the plurality of management box folders or one of the plurality of conversation sections; and the second functions including sharing, tagging and searching the conversation section” as the users will easily navigate between the conversation and enhanced conversation with supplemental content where this will allow the user to quickly verify information, make plans, and execute operations without having to consult a different resource (Balasubramanian Paragraph [0016]), the touch panel can generate a touch event when a touch input device like a finger of a user touches or approaches the touch panel and can transfer the generated touch event to the control unit (Hwang, Paragraph [0031]) and  known portable terminals or smartphones provide a function enabling editing, storing individual messages and use a specific application to display transmitted/received messages based on date to identify time and date of message transmission/reception (Choi, Paragraph [0006]). 
Therefore, it would have been obvious to combine Christie, Balasubramanian, Hwang and Choi.

As per claim 13:
Christie teaches:
“A conversation contents management device comprising” (Paragraph [0001] (a conversation management device which includes))
 “a memory having computer-readable instructions stored therein” (Paragraph [0011] (the device includes memory and one or more modules, programs or sets of instructions stored in the memory for performing multiple functions))
“and at least one processor configured to execute the computer-readable instructions to” (Paragraph [0011] (the device includes one or more processors))
“obtain conversation contents” (Paragraph [0012] (the device displays an incoming message from a party to a user of the device on the touch screen display))
the conversation contents including a plurality of conversation messages exchanged between conversation partners within a conversation between the conversation partners the plurality of conversation messages included in a conversation screen displayed on a display” (Paragraph [0018] and Paragraph [0196] (an instant message conversation includes a set of messages exchanged between a user of the portable electronic device and one or more other persons and the GUI displays an incoming message from a party to a user of the device, and a set of messages between the user of the device and the party))
“set a subset of the conversation contents as a conversation section based on input from a user indicating a selection a first conversation message among the plurality of conversation messages as a conversation start point and a second conversation message among the plurality of conversation messages as a conversation end point” (Paragraph [0196], Paragraph [0206] and Fig. 10 (an exemplary user interface for listing instant message conversations where an instant message conversation includes a set of messages exchanged between a user and one or more other persons and upon detecting a finger gesture, the IM module identifies a set or subset of IM conversations))
“the input from the user received after obtaining the conversation contents” (Paragraph [0093] and Paragraph [0296] (a touch screen has a touch-sensitive surface, sensor or set of sensors that accepts input from the user after displaying a list of instant message conversations on a portable electronic device's touch screen))
“and the subset of the conversation contents including a subset of the plurality of conversation messages between the conversation start point and the conversation end point” (Paragraph [0210], Paragraph [0211], Paragraph [0212] and Figure 5 (automatically binning the instant messages into "conversations"  makes it easier for the user to carry on and keep track of instant message exchanges with multiple parties, a selected subset of selected names are displayed and the vertical bar has a vertical length that corresponds to the portion of the list being displayed (from start point to the conversation end point))
“the subset of the plurality of conversation messages including a conversation message including a uniform resource locator (URL)” (Paragraph [0243] (the device highlights certain portions of incoming and outgoing messages using underlines, distinct font sizes or styles, and/or colors having special connotations including URLs))
“identify at least one of a conversation party, and a conversation time included in the conversation section based on the input from the user” (Paragraph [0206], Paragraph [0207 and Figure 5] (upon detecting a finger gesture, the IM module identifies a set of IM conversations and displays them on the touch screen where the list of conversations may be displayed in a chronological order or the conversations are ordered by the timestamp of the most recent message in each conversation))
“and display the conversation section including the URL in a dedicated viewer having a viewer function, wherein the dedicated viewer provides a function providing an access to a web page of the URL in response to a selection of the URL in the dedicated viewer” (Paragraph [0243] (the device highlights certain portions of incoming and outgoing messages using underlines, distinct font sizes or styles, and/or colors having special connotations including URLs where the highlighted message portions may be user-selectable i.e. a user may select the highlighted portion ‘apple.com’ of the message causes the activation of the browser, which then brings up the home page of the website www.apple.com )).
Christie does not EXPLICITLY disclose: sequentially providing a first popup menu in response to a first long touch of the conversation and start point, and a second popup menu in response to a second long touch of the conversation end; each of the first popup menus and the second popup menu being displayed over the conversation screen and including an option to save the conversation section;  storing, in the memory as a unit conversation, the conversation section including the conversation party, the subset of the conversation contents, and the conversation time; based on activation of the option to save the conversation section included in one of the first popup menus or the second popup menu; and wherein the dedicated viewer provides first functions and second functions; the first functions enabling management of a plurality of management box folders containing a plurality of conversation sections, the conversation section being one among the plurality of conversation sections, the first functions including adding, revising and deleting one of the plurality of management box folders or one of the plurality of conversation sections; and the second functions including sharing, tagging and searching the conversation section.
However, Balasubramanian teaches:
 “and wherein the dedicated viewer provides first functions and second functions” (Paragraph [0016] (the users will easily navigate between the conversation(first function)  and enhanced conversation (second functions) with supplemental content))
“the first functions enabling management of a plurality of management box folders containing a plurality of conversation sections, the conversation section being one among the plurality of conversation sections, the first functions including adding, revising and deleting one of the plurality of management box folders or one of the plurality of conversation sections” (Paragraph [0051] and Paragraph [0052] (the system identifies a topic in information related to the instruction received which may include that a message being drafted is addressed to a customer service representative for a particular product, may identify the product as a topic and also identifies topics based on identifying topics or words or phrases related to topics in correspondence messages, for example, the system may identify a topic, ‘Alaska,’ based on a question and answer pair, the system may also identify a topic, ‘weather,’ based on keyword  ‘warm’ and phrase ‘mid 60s to 70s’ , the system can also identify an additional topic, ‘vacation,’ based on a first usage  and a second usage in successive messages))
“and the second functions including sharing, tagging and searching the conversation section” (Paragraph [0054] (determines (searches) whether the identified topic has a predetermined association with any words or sequence of words of the existing language model)).
Also, Hwang teaches:
“sequentially providing a first popup menu in response to a first long touch of the conversation and start point, and a second popup menu in response to a second long touch of the conversation end” (Paragraph [0031], Paragraph [0046] and Fig 3 (the touch panel can recognize the generation of a long touch event, a user can long touch the specific conversation pop-up message for which a link query will be generated, the control unit can sequentially output a menu pop-up window including a plurality of option menus where the user can further long touch the link menu option of the menu pop-up window))
“each of the first popup menus and the second popup menu being displayed over the conversation screen and including an option to save the conversation section” (Paragraph [0046] and Fig 3 (in response to the long touch, the control unit can output a menu pop-up window, including a plurality of option menus which may include the option of the link save menu for generating a link query corresponding to the selected specific conversation message))
“based on activation of the option to save the conversation section included in one of the first popup menus or the second popup menu” (Paragraph [0046] and Fig 3 (the user can touch the link save menu of the menu pop-up window)).
Also, Choi teaches:
 “and storing, in the memory as a unit conversation, the conversation section including the conversation party, the subset of conversation contents, and the conversation time” (Paragraph [0007], Paragraph [0013] and Paragraph [0049] (storing conversation messages for individual subjects, the system stores specific conversation message content, and the page or unit is determined in response to content of a message between a start time point and an end time point)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Christie, Balasubramanian, Hwang and Choi for “sequentially providing a first popup menu in response to a first long touch of the conversation and start point, and a second popup menu in response to a second long touch of the conversation end; each of the first popup menus and the second popup menu being displayed over the conversation screen and including an option to save the conversation section;  storing, in the memory as a unit conversation, the conversation section including the conversation party, the subset of the conversation contents, and the conversation time; based on activation of the option to save the conversation section included in one of the first popup menus or the second popup menu; and wherein the dedicated viewer provides first functions and second functions; the first functions enabling management of a plurality of management box folders containing a plurality of conversation sections, the conversation section being one among the plurality of conversation sections, the first functions including adding, revising and deleting one of the plurality of management box folders or one of the plurality of conversation sections; and the second functions including sharing, tagging and searching the conversation section” as the users will easily navigate between the conversation and enhanced conversation with supplemental content where this will allow the user to quickly verify information, make plans, and execute operations without having to consult a different resource (Balasubramanian Paragraph [0016]), the touch panel can generate a touch event when a touch input device like a finger of a user touches or approaches the touch panel and can transfer the generated touch event to the control unit (Hwang, Paragraph [0031]) and  known portable terminals or smartphones provide a function enabling editing, storing individual messages and use a specific application to display transmitted/received messages based on date to identify time and date of message transmission/reception (Choi, Paragraph [0006]). 
Therefore, it would have been obvious to combine Christie, Balasubramanian, Hwang and Choi.

As per claim 14, the claim is rejected based upon the same rationale given for the parent claim 13 and the claim 5 above.

As per claim 15, the claim is rejected based upon the same rationale given for the parent claim 13 and the claim 6 above.

As per claim 16, the claim is rejected based upon the same rationale given for the parent claim 13 and the claim 8 above.

As per claim 18, the claim is rejected based upon the same rationale given for the parent claim 17 and the claim 10 above.

As per claim 19, the claim is rejected based upon the same rationale given for the parent claim 17 and the claim 11 above.

As per claim 20:
Christie teaches:
“a conversation contents management method for a conversation contents management system including at least one processor and a memory, the conversation contents management method comprising” (Paragraph [0011], and Paragraph [0012] (a computer-implemented method performed by a portable electronic device with a touch screen display with a graphical user interface (GUI), one or more processors, memory, the messaging contents management includes))
“obtaining conversation contents” (Paragraph [0012] (the device displays an incoming message from a party to a user of the device on the touch screen display))
“the conversation contents including a plurality of conversation messages exchanged between conversation partners within a conversation between the conversation partners the plurality of conversation messages included in a conversation screen displayed on a display” (Paragraph [0018] and Paragraph [0196] (an instant message conversation includes a set of messages exchanged between a user of the portable electronic device and one or more other persons and the GUI displays an incoming message from a party to a user of the device, and a set of messages between the user of the device and the party))
“setting a subset of the conversation contents as a conversation section based on input from a user indicating a selection a first conversation message among the plurality of conversation messages as a conversation start point and a second conversation message among the plurality of conversation messages as a conversation end point” (Paragraph [0196], Paragraph [0206] and Fig. 10 (an exemplary user interface for listing instant message conversations where an instant message conversation includes a set of messages exchanged between a user and one or more other persons and upon detecting a finger gesture, the IM module identifies a set or subset of IM conversations))
“the input from the user received after obtaining the conversation contents” (Paragraph [0093] and Paragraph [0296] (a touch screen has a touch-sensitive surface, sensor or set of sensors that accepts input from the user after displaying a list of instant message conversations on a portable electronic device's touch screen))
“and the subset of the conversation contents including a subset of the plurality of conversation messages between the conversation start point and the conversation end point” (Paragraph [0210], Paragraph [0211], Paragraph [0212] and Figure 5 (automatically binning the instant messages into "conversations"  makes it easier for the user to carry on and keep track of instant message exchanges with multiple parties, a selected subset of selected names are displayed and the vertical bar has a vertical length that corresponds to the portion of the list being displayed (from start point to the conversation end point))
“the subset of the plurality of conversation messages including a conversation message including a uniform resource locator (URL)” (Paragraph [0243] (the device highlights certain portions of incoming and outgoing messages using underlines, distinct font sizes or styles, and/or colors having special connotations including URLs))
 “and displaying the conversation section including the URL in a dedicated viewer having a viewer function, wherein the dedicated viewer provides a function providing an access to a web page of the URL in response to a selection of the URL in the dedicated viewer” (Paragraph [0243] (the device highlights certain portions of incoming and outgoing messages using underlines, distinct font sizes or styles, and/or colors having special connotations including URLs where the highlighted message portions may be user-selectable i.e. a user may select the highlighted portion ‘apple.com’ of the message causes the activation of the browser, which then brings up the home page of the website www.apple.com )).
Christie does not EXPLICITLY disclose: sequentially providing a first popup menu in response to a first long touch of the conversation and start point, and a second popup menu in response to a second long touch of the conversation end; each of the first popup menus and the second popup menu being displayed over the conversation screen and including an option to save the conversation section;  storing, in the memory as a unit conversation, the conversation section including the conversation party, the subset of the conversation contents, and the conversation time; based on activation of the option to save the conversation section included in one of the first popup menus or the second popup menu; and wherein the dedicated viewer provides first functions and second functions; the first functions enabling management of a plurality of management box folders containing a plurality of conversation sections, the conversation section being one among the plurality of conversation sections, the first functions including adding, revising and deleting one of the plurality of management box folders or one of the plurality of conversation sections; and the second functions including sharing, tagging and searching the conversation section.
However, Balasubramanian teaches:
 “and wherein the dedicated viewer provides first functions and second functions” (Paragraph [0016] (the users will easily navigate between the conversation(first function)  and enhanced conversation (second functions) with supplemental content))
“the first functions enabling management of a plurality of management box folders containing a plurality of conversation sections, the conversation section being one among the plurality of conversation sections, the first functions including adding, revising and deleting one of the plurality of management box folders or one of the plurality of conversation sections” (Paragraph [0051] and Paragraph [0052] (the system identifies a topic in information related to the instruction received which may include that a message being drafted is addressed to a customer service representative for a particular product, may identify the product as a topic and also identifies topics based on identifying topics or words or phrases related to topics in correspondence messages, for example, the system may identify a topic, ‘Alaska,’ based on a question and answer pair, the system may also identify a topic, ‘weather,’ based on keyword  ‘warm’ and phrase ‘mid 60s to 70s’ , the system can also identify an additional topic, ‘vacation,’ based on a first usage  and a second usage in successive messages))
“and the second functions including sharing, tagging and searching the conversation section” (Paragraph [0054] (determines (searches) whether the identified topic has a predetermined association with any words or sequence of words of the existing language model)).
Also, Hwang teaches:
“sequentially providing a first popup menu in response to a first long touch of the conversation and start point, and a second popup menu in response to a second long touch of the conversation end” (Paragraph [0031], Paragraph [0046] and Fig 3 (the touch panel can recognize the generation of a long touch event, a user can long touch the specific conversation pop-up message for which a link query will be generated, the control unit can sequentially output a menu pop-up window including a plurality of option menus where the user can further long touch the link menu option of the menu pop-up window))
“each of the first popup menus and the second popup menu being displayed over the conversation screen and including an option to save the conversation section” (Paragraph [0046] and Fig 3 (in response to the long touch, the control unit can output a menu pop-up window, including a plurality of option menus which may include the option of the link save menu for generating a link query corresponding to the selected specific conversation message))
“based on activation of the option to save the conversation section included in one of the first popup menus or the second popup menu” (Paragraph [0046] and Fig 3 (the user can touch the link save menu of the menu pop-up window)).
Also, Choi teaches:
 “and storing, in the memory as a unit conversation, the conversation section including the conversation party, the subset of conversation contents, and the conversation time” (Paragraph [0007], Paragraph [0013] and Paragraph [0049] (storing conversation messages for individual subjects, the system stores specific conversation message content, and the page or unit is determined in response to content of a message between a start time point and an end time point)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Christie, Balasubramanian, Hwang and Choi for “sequentially providing a first popup menu in response to a first long touch of the conversation and start point, and a second popup menu in response to a second long touch of the conversation end; each of the first popup menus and the second popup menu being displayed over the conversation screen and including an option to save the conversation section;  storing, in the memory as a unit conversation, the conversation section including the conversation party, the subset of the conversation contents, and the conversation time; based on activation of the option to save the conversation section included in one of the first popup menus or the second popup menu; and wherein the dedicated viewer provides first functions and second functions; the first functions enabling management of a plurality of management box folders containing a plurality of conversation sections, the conversation section being one among the plurality of conversation sections, the first functions including adding, revising and deleting one of the plurality of management box folders or one of the plurality of conversation sections; and the second functions including sharing, tagging and searching the conversation section” as the users will easily navigate between the conversation and enhanced conversation with supplemental content where this will allow the user to quickly verify information, make plans, and execute operations without having to consult a different resource (Balasubramanian Paragraph [0016]), the touch panel can generate a touch event when a touch input device like a finger of a user touches or approaches the touch panel and can transfer the generated touch event to the control unit (Hwang, Paragraph [0031]) and  known portable terminals or smartphones provide a function enabling editing, storing individual messages and use a specific application to display transmitted/received messages based on date to identify time and date of message transmission/reception (Choi, Paragraph [0006]). 
Therefore, it would have been obvious to combine Christie, Balasubramanian, Hwang and Choi.

As per claim 21:
Christie, Balasubramanian, Hwang and Choi teach the method as specified in the parent claim 1 above. 
Christie further teaches:
“wherein tagged conversation sections among the plurality of conversation sections are contained in a first management box folder among the plurality of management box folders” (Paragraph [0145] and Paragraph [0146] (a web-clip widget includes an HTML (Hypertext Markup Language) file or an XML (Extensible Markup Language) file where a web-clip widget corresponds to a folder containing the image file and a file that includes a URL for the web page and data indicating the user-specified portion of the web page)).




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jacobs et al (US PGPUB 20150358270), targeted information is provided in accordance with one or more conversations from a list of conversations. At least one portion of a conversation from each of conversation in a list of conversation can be selected. From the selected portions, at least one conversation can be chosen. The conversation can be chosen based on a number of criteria such as a number of distinct keywords or word phrases present in the selected portion from a list of keywords or word phrases. One or more content components from the chosen conversation can be used to obtain targeted information, such as an advertisement. Targeted information can also be obtained by scanning a conversation description and a snippet for each conversation in a list of conversations to identify keywords or word phrases.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571)272-2196.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kamal K Dewan/
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163